DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “photoacoustic transducer is positioned outside of the tubular probe housing and is acoustically coupled to the interior channel of the waveguide tube at a proximal end of the tubular probe housing” (Claim 6) and “an ultrasound transducer positioned inside the probe housing at a location beyond the distal end of the waveguide tube” (Claim 7) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Sutter Instrument® and Vention Medical® at least in [0032], ThorlabsTM and OlympusTM at least in [0034], and NITM in [0035], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities: a minor error in antecedent basis. The claim reads “[…] along the length […]” in Line 7, which should be amended to “[…] along a length […]” in order to establish proper antecedent basis. Appropriate correction is required.
Claims 3-15 are objected to because of the following informalities: the claims recite “The endoscope of Claim X” in the preamble. The preamble should be amended to recite “The endoscope system of Claim X” in order to establish consistency throughout the claims.
Claims 7 and 9 are objected to because the following informalities: the claims recite the limitation “the probe housing” in Line 2 (Claim 7) and Line 6 (Claim 9). There is improper antecedent basis established for this limitation, however, it is interpreted that applicant intends this to be “the tubular probe housing” as established in the previous claims. Consistent terminology is encouraged to minimize misinterpretation. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “electrode” was intended to be plural, as in Claim 9 Line 10.
Claim 9 is objected to because of the following informalities: a typo of “least” in Line 5. Appropriate correction is required.
Claim 10 is repeated twice within the claims. For clarification within the Office Action, the two Claim 10’s will be referred to as Claim 10a (first occurring) and Claim 10b (second occurring). The claim numbering should be adjusted in order to read without the repetition. Examiner notes that on PTO-326 under Disposition of Claims, the proper number of claims (19) is stated. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: a minor error in antecedent basis. The claim reads “[…] along the length […]” in Line 3, which should be amended to “[…] along a length […]” in order to establish proper antecedent basis. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the claim is missing a period at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570.
Regarding Claim 1, Fukushima teaches an endoscope system, ([0002] “The present invention relates to a photoacoustic wave detection device and an endoscope system including the same.”), comprising:
a) a waveguide tube, ([0042] “photoacoustic wave detection device 110”), including a wall ([0043 “optical fiber 17” and Fig. 2A, re-produced and annotated by examiner below), and an interior channel (Fig. 2A, re-produced and annotated by examiner below);
b) a right-angle prism, ([0043] “prism 12”), positioned at a distal end of the waveguide tube (Fig. 2A, re-produced and annotated by examiner below);
c) a light source coupled to the wall of the waveguide tube at a proximal end of the waveguide tube (Fig. 2A, re-produced and annotated by examiner below),
d) wherein the coupling of the light source and the wall of the waveguide tube causes light from the light source to propagate along the length of the waveguide tube, ([0043] “an optical fiber 17 that emits guided excitation light”), via internal reflection within the wall (this is basic knowledge within the art related to how an optical fiber works to propagate light, see Freudenrich NPL),
e) wherein the right-angle prism is configured to redirect light emitted at a distal end of the waveguide tube in a direction perpendicular to the length of the waveguide tube (Fig. 2A, re-produced and annotated by examiner below); and
f) a photoacoustic transducer, ([0044] “transducer 11b”), acoustically coupled to the interior channel of the waveguide tube at the proximal end of the waveguide tube, (Abstract “a transducer that detects a photoacoustic wave that has passed though the excitation light emitting surface of the prism”),
g) wherein the interior channel of the waveguide tube is configured to conduct soundwaves generated by photoacoustic effect caused by the light emitted in the direction perpendicular to the length of the waveguide tube from the distal end of the waveguide tube to the proximal end of the waveguide tube where the soundwaves are detected by the photoacoustic transducer (Figs. 3A and 3B, re-produced and annotated by examiner below).

    PNG
    media_image1.png
    566
    916
    media_image1.png
    Greyscale

Fig. 2A of Fukushima

    PNG
    media_image2.png
    513
    631
    media_image2.png
    Greyscale

Figs. 3A and 3B of Fukushima
Regarding Claim 2, Fukushima teaches all limitations of Claim 1, as discussed above. Furthermore, Fukushima teaches wherein the coupling of the light source and the wall of the waveguide tube is configured to propagate light from the light source along the length of the waveguide tube by total internal reflection within the wall of the waveguide tube (The light source and the wall of the waveguide tube are coupled, see Fig. 2A, re-produced above. Furthermore, this is basic knowledge within the art related to how an optical fiber works to propagate light, see Freudenrich NPL).
Regarding Claim 5, Fukushima teaches all limitations of Claim 1, as discussed above. Furthermore, Fukushima teaches a tubular probe housing (as shown in Fig. 2A, re-produced and annotated by examiner below), wherein the waveguide tube is positioned inside the tubular probe housing (the photoacoustic wave detection device 110 is enclosed within a tubular probe housing of Fukushima).

    PNG
    media_image3.png
    466
    698
    media_image3.png
    Greyscale

Fig. 2A of Fukushima
Regarding Claim 10a, Fukushima teaches all limitations of Claim 5, as discussed above. Furthermore, Fukushima teaches
a) a rotational stage, ([0044] “motor 20”) configured to rotate the tubular probe housing along an axis parallel to [the] length of the tubular probe housing ([0044] “The motor 20 rotates a gear wheel mechanism 22 via a wire 21. Due to this rotation, a transducer 11b and the prism 12 rotate as an integral whole,” and therefore rotating the cover glass CG and lubricant 29 that is filled between the prism 12 and cover glass CG, which are on the tubular probe housing, as shown in Fig. 2A, re-produced above); and
b) a controller configured to perform photoacoustic imaging, ([0040] “arithmetic operation/control unit 28”), by
i) activating the light source (the arithmetic operation/control unit 28 is connected to light source 16, as shown in Fig. 4B, re-produced below),
ii) measuring photoacoustic soundwaves via the photoacoustic transducer ([0056] The arithmetic operation/control unit 28 processes a signal of the photoacoustic wave detected by the transducers 11a and 11b to image the sample.”), and
iii) controllably rotating the tubular probe housing, ([0056] “The arithmetic operation/control unit 28 controls a driving amount of the motors 14 and 20”), for 360-degree side-view photoacoustic imaging (shown by the rotating arrow of wire 21 in Fig. 2A, re-produced above).
Regarding Claim 12, Fukushima teaches all limitations of Claim 1, as discussed above. Furthermore, Fukushima teaches wherein the right-angle prism is further configured to reflect soundwaves into the internal channel of the waveguide tube, wherein the reflected soundwaves enter the waveguide tube from the direction perpendicular to the length of the waveguide tube ([0049] “the photoacoustic wave being generated in the vicinity of the focal position (a position at the distance Z1 shown in FIG. 3A) of the internal reflection surface 12b having a function of an acoustic lens,” [0050] “The photoacoustic wave (spherical wave) generated in the vicinity of the focal position is converted to be substantially parallel by the internal reflection surface 12b, and enters the three transducers 11b1, 11b2, and 11b3,” and Figs. 3A and 3B, re-produced and annotated above by examiner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Yang et al. (US 20180055343).
Regarding Claim 3, Fukushima teaches all limitations of Claim 1, as discussed above. However, Fukushima does not explicitly teach the interior channel of the waveguide tube is water-filled.
In an analogous endoscopic field of endeavor, Yang teaches an endoscope, ([0076] “photoacoustic-ultrasonic endoscope […] imaging probe 200”), wherein the interior channel of the waveguide tube, ([0081] “inner space of the plastic catheter 220”), is water-filled ([0081] “ultrapure water, such as deionized water, may be used as the matching liquid medium 230”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Yang because this provides an appropriate acoustic medium for the waves to travel through, rather than simply air. 
Regarding Claim 4, Fukushima teaches all limitations of Claim 1, as discussed above. Fukushima further teaches the right-angle prism, ([0043] “prism 12”), enclosed in an exterior tubing (as shown in Fig. 2A, re-produced and annotated by examiner below).

    PNG
    media_image4.png
    466
    698
    media_image4.png
    Greyscale

Fig. 2A of Fukushima
However, Fukushima does not explicitly teach wherein the waveguide tube is enclosed in an exterior tubing that is both acoustically transparent and optically transparent.
In an analogous endoscopic field of endeavor, Yang teaches wherein the waveguide tube, ([0076] “waveguide assembly 240”), is enclosed in an exterior tubing, ([0076] “plastic catheter 220 surrounding […] electromagnetic rotary waveguide assembly 240”), that is both acoustically transparent and optically transparent ([0080] “the plastic catheter 220 may be formed of an optically transparent polymer-based material through which both the laser beam and acoustic waves may easily pass.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Yang because this not only ensures the device operates to its highest efficiency by allowing both optical and acoustic waves to return to the waveguide, but also to ensure that the components of the waveguide tube and the right-angle prism are protected from damage due to external elements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Bossy et al. (US 20160143542).
Regarding Claim 6, Fukushima teaches all limitations of Claim 5, as discussed above. However, Fukushima does not explicitly teach wherein the photoacoustic transducer is positioned outside of the tubular probe housing and is acoustically coupled to the interior channel of the waveguide tube at a proximal end of the tubular probe housing.
In an analogous endoscopic field of endeavor, Bossy teaches an endoscope system, (Abstract “An endoscopic device”), wherein the photoacoustic transducer, ([0032] “Sound 33 enters the acousto-optic coupler 30 and is redirected as sound 35 towards an acoustic transducer 40” and Fig. 5, re-produced below), is positioned outside of the tubular probe housing (as shown in Fig. 5 re-produced below, acoustic transducer 40 is outside of 22), and is acoustically coupled to the interior channel, (Fig. 5, 24), of the waveguide tube, (acoustic transducer 40 is acoustically coupled to 24 via acousto-optic coupler 30), at a proximal end of the tubular probe housing ([0031] “proximal end 14”).

    PNG
    media_image5.png
    475
    362
    media_image5.png
    Greyscale

Fig. 5 of Yu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Bossy because the combination allows the sound waves to be directed toward a different location where the acoustic transducer is located, thus offering the advantage of the endoscope being inserted into a sample free of any components, such as electrical circuits, ultrasound transducers, conductors, optical elements, permitting the distal tip of the endoscope to remain as small as possible, as taught by Bossy in [0033].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Wang et al. (US 20140142404).
Regarding Claim 7, Fukushima teaches all limitations of Claim 5, as discussed above. However, Fukushima does not explicitly teach an ultrasound transducer positioned inside the probe housing at a location beyond the distal end of the waveguide tube.
In an analogous photoacoustic field of endeavor, Wang teaches an endoscope system, ([0051] “Embodiments of the invention, when miniaturized, may also be used endoscopically”), further comprising an ultrasound transducer, ([0053] “ultrasonic transducer 211”), positioned inside, (Fig. 2, re-produced below), the probe housing, ([0053] “container 201”), at a location beyond the distal end of the waveguide tube ([0053] “integrating chamber 207” and Fig. 2, annotated and re-produced by examiner below).

    PNG
    media_image6.png
    693
    495
    media_image6.png
    Greyscale

Fig. 2 of Wang
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Wang because the combination allows the light carried through the waveguide tube to be distorted as required (e.g. expanded by a lens and then focused through a condenser), permitting the ultrasound transducer to have room to operate (via a back-plate) and also providing the advantage of overlapping the optical focal region with the focal spot of the ultrasonic transducer, thus forming an optical dark-field illumination and ultrasonic detection configuration, as taught by Wang in [0053]; the combination further provides imaging capabilities, which a user may find beneficial when characterizing a target or targeted area within a tissue.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Piron et al. (US 20150351860).
Regarding Claim 8, Fukushima teaches all limitations of Claim 5, as discussed above. However, Fukushima does not explicitly teach one or more electrode for deep-brain stimulation.
In an analogous minimally invasive imaging field of endeavor, Piron teaches an endoscope system, ([0117] “the navigation system can be applied to” and [0122] “Endonasal/Skull-based/ENT”), comprising one or more electrode for deep-brain stimulation ([0133] “Deep-Brain Stimulation (DBS) procedures implant a small electrode into a specific area of the brain,” [0135] “During the implant electrode step (step 1128), a small hole is drilled into the skull at the engagement point. A guidance device is positioned and oriented on the skull […]. And electrode lead is guided through the guidance device, into the brain and to the planned target.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Piron because the combination allows a user to access specific areas of the brain in order to treat effects of diseases, such as tremors from Parkinson’s disease and dystonia, as taught by Piron in [0133].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 and Piron et al. (US 20150351860) as applied to Claim 8 above, and further in view of Courtney et al. (US 20130216114).
Regarding Claim 9, the modified system of Fukushima teaches all limitations of Claim 8, as discussed above. Furthermore, Piron teaches one or more electrodes for deep-brain stimulation, ([0133] “Deep-Brain Stimulation (DBS) procedures implant a small electrode into a specific area of the brain,” [0135] “During the implant electrode step (step 1128), a small hole is drilled into the skull at the engagement point. A guidance device is positioned and oriented on the skull […]. And electrode lead is guided through the guidance device, into the brain and to the planned target.”), and a controller, ([0062] “The processor(s) of system and methods are programmed with the instructions/algorithms 11 to analyze pre-operative data input(s) and intra-operative data input(s)” and [0109] “navigation modules 484 may be provided as an external navigation system that is integrated with control and processing unit 400”), configured to apply deep-brain stimulation through the one or more electrodes, ([0135] “test stimulation of the area via the electrode), in response to determining that the tubular probe housing is positioned at the target location ([0135] “A guidance device is positioned and oriented on the skull via the navigation system”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Piron because the combination enhances the accuracy of the placement of treatment devices prior to treatment, rather than treating, realizing the treatment device is in an incorrection position, readjusting, and treating again. Furthermore, because the system is automated and/or computerized, it is far more accurate and efficient than a system relying solely on human eyes and judgement.
However, the modified system of Fukushima does not explicitly teach a linear stage configured to controllably adjust an insertion depth of the tubular probe housing; and a controller configured to: determine, based at [least] in part on photoacoustic image data, whether the probe housing is positioned at a target location for deep-brain stimulation, controllably operate the linear stage to advance the tubular probe housing in response to determining that the tubular probe housing is not positioned at the target location, and apply deep-brain stimulation through the one or more electrodes in response to determining that the tubular probe housing is positioned at the target location.
In an analogous minimally invasive procedure field of endeavor, Courtney teaches an endoscope system, ([0035] “Embodiments of the present disclosure provide systems and methods for improving the ability to identify and/or collect data from vessels and other tissues with intraluminal probes capable of collecting data”), comprising:
a) a linear stage, ([0096] “motor driver subsystem 145”), configured to controllably adjust an insertion depth of the tubular probe housing ([0096] “Motor drivers may also power a pullback mechanism, push-forward mechanism or a reciprocating push-pull mechanism to facilitate longitudinal translation of imaging assembly 110,” where longitudinal translation is understood as a linear translation); and
b) a controller, ([0105] “processor 210”), configured to
i) determine, based at [least] in part on photoacoustic image data, ([0119] “Processor 210 analyzes the image data according to an image processing algorithm to identify regions of interest” and Claim 31 “wherein the first imaging modality is selected from the group consisting of […] photo-acoustic imaging”), whether the probe housing is positioned at a target location for deep-brain stimulation, ([0158] “In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality. The images are processed in step 410 according to methods described in the above embodiments. The real-time image processing may involve […] determining whether or not the current position corresponds to a region of interest based on an aggregated analysis of images in a spatial region preceding the present position,” where the region of interest is interpreted as a target location for deep-brain stimulation),
ii) controllably operate the linear stage to advance the tubular probe housing, ([0096] “Motor drivers may also power a pullback mechanism, push-forward mechanism or a reciprocating push-pull mechanism to facilitate longitudinal translation of imaging assembly 110,” where longitudinal translation is understood as a linear translation), in response to determining that the tubular probe housing is not positioned at the target location, ([0159] “If, however, in step 420, the current position is not deemed to correspond to a region of interest, […] step 450 is executed by translating the imaging probe to a new position.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Courtney because the combination provides a system with the advantage in that the operation is automated by a controller, eliminating the chance of human error during placement and treatment, thus increasing efficiency of the procedure.

Claims 10b and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of McGee et al. (US 5752518) and Piron et al. (US 20150351860).
Regarding Claim 10b, Fukushima teaches all limitations of Claim 5, as discussed above. However, Fukushima does not explicitly teach an imaging module including the waveguide tube, wherein the imaging module is removably insertable into the tubular probe housing at a proximal end of the tubular probe housing; and a stimulation module including one or more electrodes for deep-brain stimulation, wherein the stimulation module is removable insertable into the tubular probe housing at the proximal end of the tubular probe housing.
In an analogous internal imaging field of endeavor, McGee teaches an endoscope system, (Abstract “An imaging system for visualizing an interior body region” and Column 4 Lines 2-5 “Various aspects of the invention also have application for diagnosis or treatment of ailments in the […] brain”), comprising:
a) an imaging module, (Column 6 Line 33 “imaging probe 34”) including the waveguide tube, (Column 6 Line 35 “central bore 38”), wherein the imaging module is removably insertable, (Column Lines “advances the catheter tube 12 […] through the guide sheath 92 and into the targeted region”), into the tubular probe housing, (Column  Line  “guide sheath 92”), at a proximal end of the tubular probe housing (as shown in Figs. 4A and 4B, annotated and re-produced below by examiner); and 
b), wherein the stimulation module is removable insertable into the tubular probe housing at the proximal end of the tubular probe housing (Column 21 Lines 22-28 “When the imaging probe 34 is withdrawn, the catheter tube bore 38 is open to provide passage for other components; for example, the separate mapping or ablation electrode 112 […]. In this arrangement, the imaging probe 34 can be switched in situ with the mapping or ablation electrode 112, without altering the position of the structure 20.”).

    PNG
    media_image7.png
    307
    721
    media_image7.png
    Greyscale

Figs. 4A and 4B of McGee
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and McGee because the combination allows for the switching of modules with altering the position of the system, offering the advantage of ease of use for a user as well as comfortability of the patient, as the elements of the system do not need to be readjusted between different parts of the procedure.
However, Fukushima modified by McGee does not explicitly teach a stimulation module including one or more electrodes for deep-brain stimulation.
In an analogous invasive imaging field of endeavor, Piron teaches a stimulation module including one or more electrode for deep-brain stimulation ([0133] “Deep-Brain Stimulation (DBS) procedures implant a small electrode into a specific area of the brain,” [0135] “During the implant electrode step (step 1128), a small hole is drilled into the skull at the engagement point. A guidance device is positioned and oriented on the skull […]. And electrode lead is guided through the guidance device, into the brain and to the planned target.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Piron because the combination allows a user to access specific areas of the brain in order to treat effects of diseases, such as tremors from Parkinson’s disease and dystonia, as taught by Piron in [0133].
Regarding Claim 11, the modified system of Fukushima teaches all limitations of Claim 10, as discussed above. Furthermore, McGee teaches wherein the imaging module is removable through the proximal end of the tubular probe housing and the stimulation module is insertable through the proximal end of the tubular probe housing while the tubular probe housing is positioned in vivo without moving the tubular probe housing (as shown between Figs. 10 and 12, re-reproduced below, the support structure remains in place when the electrode is inserted).

    PNG
    media_image8.png
    287
    716
    media_image8.png
    Greyscale

Figs. 10 and 12 of McGee
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of McGee because the combination allows for the switching of modules with altering the position of the system, offering the advantage of ease of use for a user as well as comfortability of the patient, as the elements of the system do not need to be readjusted between different parts of the procedure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Yamane (US 20110098530).
Regarding Claim 13, Fukushima teaches all limitations of Claim 1, as discussed above. Furthermore, Fukushima teaches a glass slide positioned at the proximal end of the waveguide tube, ([0034] “excitation light emitting surface 12c (entrance window),” [0045] “It is desirable that the entrance window is a cover glass CG,” and Fig. 2A, re-produced above), wherein the glass slide is configured to reflect soundwaves from the interior channel of the waveguide tube in a first direction towards the photoacoustic transducer (as shown in Figs. 3A and 3B, re-produced above, the sound waves travel a distance (Z1 or Z2) and reflect off the angled prism 12 in a direction to the transducer 11b).
However, Fukushima does not explicitly teach wherein the glass slide is positioned in an optical path between the light source and the wall of the waveguide tube and is configured to transmit the light from the light source towards the wall of the waveguide tube.
In an analogous endoscopic field of endeavor, Yamane teaches an endoscope system, (Abstract “An electronic endoscope”), wherein the glass slide, ([0140] “half mirror 53”), is positioned in an optical path between the light source and the wall of the waveguide tube, ([0140] “a half minor 53 is arranged on the optical path of the object light between the objective minor 16 accommodated in the tube-shaped part 15 of the lens holder 19 and the focusing lens 51.”), and is configured to transmit the light from the light source towards the wall of the waveguide tube ([0140] “Light for illumination L2 projected from the LED 55 is brought into the form of a parallel light beam by an illumination lens 57 arranged between the LED 55 and the half mirror 53, and then enters the half mirror 53 so that at least a part of the light is reflected toward the objective minor 16,” L2 is reflected off half mirror 53, which is positioned at an angle, thus projecting the light towards the wall of the waveguide tube, focusing lens 51).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Yamane because the combination ensures that the light projected from the light source travels down the waveguide tube to the distal end, in order for the device to operate. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 in view of Mueller et al. (US 20170055841).
Regarding Claim 14, Fukushima teaches all limitations of Claim 1, as discussed above. However, Fukushima does not explicitly teach wherein the waveguide tube includes a glass capillary tube.
In an analogous endoscopic field of endeavor, Mueller teaches an endoscope system, (Abstract “A catheter”), wherein the waveguide tube includes a glass capillary tube ([0143] “the transparent capillary or glass tube 804”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Mueller because the glass allows the emitted light to transfer through the waveguide tube and illuminate the area in which the tube is being utilized, thus allowing a user to carry out the procedure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570 and Mueller et al. (US 20170055841) as applied to Claim 14 above, and further in view of Rezaie et al. (WO 2017210366) cited from its respective US Patent Application Publication containing the same information, US 20190175938.
Regarding Claim 15, the modified system of Fukushima teaches all limitations of Claim 14, as discussed above. However, the modified system of Fukushima does not explicitly teach wherein the waveguide tube is formed of borosilicate glass.
In an analogous endoscopic waveguide field of endeavor, Rezaie teaches an endoscope system, (Abstract “a system for emission of therapeutic doses of UV light via a […] endoscope”), wherein the waveguide tube, ([0090] “delivery tube 100”), is formed of borosilicate glass ([0095] “the delivery tube 100 may be made from e.g., […] borosilicate”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rezaie because the borosilicate is known to provide advantages such as optical clarity, compact design, structural integrity due to low thermal expansion, and inert behavior, all of which are beneficial in the design of an endoscopic device.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570, Piron et al. (US 20150351860) and Courtney et al. (US 20130216114).
Regarding Claim 16, Fukushima teaches a method of operating a probe, ([0002] “The present invention relates to a photoacoustic wave detection device and an endoscope system including the same,” where the method would include utilizing the probe presented in Fukushima), the method comprising:
a) activating a light source, (Fig. 2A, re-produced and annotated by examiner above), wherein the light source is optically coupled to a wall of a waveguide tube causing light from the light source to propagate along a length of the waveguide tube, ([0043] “an optical fiber 17 that emits guided excitation light”), via total internal reflection within the wall of the waveguide tube, (this is basic knowledge within the art related to how an optical fiber works to propagate light, see Freudenrich NPL), and to be emitted at a distal end of the waveguide tube where the emitted light is redirected by a right-angle prism in a direction perpendicular to the length of the waveguide tube, (Fig. 2A, re-produced and annotated by examiner above); and
b) detecting soundwaves through a photoacoustic transducer, ([0021] “a photoacoustic wave detection system that detects […] a photoacoustic wave”), wherein the photoacoustic transducer is acoustically coupled to an interior channel of the waveguide tube, (Abstract “a transducer that detects a photoacoustic wave that has passed though the excitation light emitting surface of the prism”), and wherein the interior channel of the waveguide tube is configured to conduct soundwaves from photoacoustic effect caused by the light emitted in the direction perpendicular to the length of the waveguide tube (Figs. 3A and 3B, re-produced and annotated by examiner above).
However, Fukushima does not explicitly teach deep-brain stimulation, determining, based at least in part on photoacoustic image data from the output of the photoacoustic transducer, whether the deep-brain stimulation probe is positioned at a target location in a brain; and activating a stimulation circuit to apply deep-brain stimulation after determining that the deep-brain stimulation probe is positioned at the target location.
In an analogous minimally invasive imaging field of endeavor, Piron teaches deep-brain stimulation ([0133] “Deep-Brain Stimulation (DBS) procedures implant a small electrode into a specific area of the brain,” [0135] “During the implant electrode step (step 1128), a small hole is drilled into the skull at the engagement point. A guidance device is positioned and oriented on the skull […]. And electrode lead is guided through the guidance device, into the brain and to the planned target.”) and activating a stimulation circuit to apply deep-brain stimulation after determining that the deep-brain stimulation probe is positioned at the target location ([0135] “test stimulation of the area via the electrode), in response to determining that the tubular probe housing is positioned at the target location ([0135] “A guidance device is positioned and oriented on the skull via the navigation system”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Fukushima and Piron because the combination allows a user to access specific areas of the brain in order to treat effects of diseases, such as tremors from Parkinson’s disease and dystonia, as taught by Piron in [0133].
However, Fukushima modified by Piron does not explicitly teach determining, based at least in part on photoacoustic image data from the output of the photoacoustic transducer, whether the deep-brain stimulation probe is positioned at a target location in a brain.
In an analogous minimally invasive procedure field of endeavor, Courtney teaches a method of operating a probe, (Abstract “methods are provided for performing a minimally invasive procedure […] where an imaging probe […] is employed to record images”), the method comprising: determining, based at least in part on photoacoustic image data from the output of the photoacoustic transducer, whether the deep-brain stimulation probe is positioned at a target location in a brain ([0119] “Processor 210 analyzes the image data according to an image processing algorithm to identify regions of interest” and Claim 31 “wherein the first imaging modality is selected from the group consisting of […] photo-acoustic imaging”), whether the probe housing is positioned at a target location for deep-brain stimulation, ([0158] “In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality. The images are processed in step 410 according to methods described in the above embodiments. The real-time image processing may involve […] determining whether or not the current position corresponds to a region of interest based on an aggregated analysis of images in a spatial region preceding the present position,” where the region of interest is interpreted as a target location in the brain for deep-brain stimulation).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Courtney because the combination provides a system with the advantage in that the operation is automated by a controller, eliminating the chance of human error during placement and treatment, thus increasing efficiency of the procedure.
Regarding Claim 17, the modified method of Fukushima teaches all limitations of Claim 16, as discussed above. Furthermore, Fukushima teaches generating a photoacoustic image based on the output of the photoacoustic transducers ([0056] “The arithmetic operation/control unit 28 processes a signal of the photoacoustic wave detected by the transducers 11a and 11b to image the sample.”). Additionally, Courtney teaches operating a linear stage, ([0096] “motor driver subsystem 145”), to advance the probe, ([0096] “Motor drivers may also power a pullback mechanism, push-forward mechanism or a reciprocating push-pull mechanism to facilitate longitudinal translation of imaging assembly 110,” where longitudinal translation is understood as a linear translation), based on a first user-initiated instruction ([0131] “the selection of the subset of regions of interest may be performed by a user operating the system via user interface 225”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Courtney because the combination provides the advantage of being controlled automatically but under user-specified criteria, thus making the procedure more accurate than one solely guided by human guidance and judgement.
Moreover, Piron teaches outputting the photoacoustic image to a display screen, ([0066] “a variety of intraoperative imaging techniques can be implemented to generate intra-operative input(s) including […] photo-acoustic imaging” and [0047] “monitor 211 for displaying a video image”), and wherein activating the stimulation circuit to apply the deep-brain stimulation includes activating the stimulation circuit, ([0135] “test stimulation of the area via the electrode), in response to a second user-initiated instruction received after the photoacoustic image is output to the display screen (Fig. 11D “Check Registration and Trajectory,” where the second user-initiated instruction is to continue with the procedure plan).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Piron because the combination enhances the accuracy of the placement of treatment devices prior to treatment based on the photoacoustic images obtained, rather than treating, realizing the treatment device is in an incorrection position, readjusting, and treating again. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP 6045753) cited from its respective US Patent Application Publication containing the same information, US 20180235570, Piron et al. (US 20150351860), and Courtney et al. (US 20130216114), as applied to Claim 16 above, and further in view of McGee et al. (US 5752518).
Regarding Claim 18, the modified method of Fukushima teaches all limitations of Claim 16, as discussed above. However, the modified method of Fukushima does not explicitly teach removing an imaging module through a proximal end of the deep-brain stimulation probe in response to determining that the deep-brain stimulation probe is positioned at the target location; and inserting a stimulation module through the proximal end of the deep-brain stimulation probe after removing the imaging module in response to determining that the deep-brain stimulation probe is positioned at the target location, wherein an external housing of the deep-brain stimulation probe is not moved while the imaging module is removed and the stimulation module is inserted.
In an analogous internal imaging field of endeavor, McGee teaches a method of operating a deep-brain stimulation probe, (Abstract “An imaging system for visualizing an interior body region” and Column 4 Lines 2-5 “Various aspects of the invention also have application for diagnosis or treatment of ailments in the […] brain”), the method comprising:
a) removing an imaging module, (Column 6 Line 33 “imaging probe 34”), through a proximal end of the deep-brain stimulation probe, (as shown in Figs. 4A and 4B, annotated and re-produced above by examiner), in response to determining that the deep-brain stimulation probe is positioned at the target location (Column 16 Lines 41-45 “Once properly oriented, the physician can further visualize with the IAE 50, to assure that all or a desired number of the electrodes 30 carried by the structure 20 are in intimate contact with tissue required for good signal transmission or good signal acquisition.”); and 
b) inserting a stimulation module through the proximal end of the deep-brain stimulation probe after removing the imaging module, (Column 21 Lines 22-28 “When the imaging probe 34 is withdrawn, the catheter tube bore 38 is open to provide passage for other components; for example, the separate mapping or ablation electrode 112 […]. In this arrangement, the imaging probe 34 can be switched in situ with the mapping or ablation electrode 112, without altering the position of the structure 20.”), in response to determining that the deep-brain stimulation probe is positioned at the target location, (Column 16 Lines 41-45 “Once properly oriented, the physician can further visualize with the IAE 50, to assure that all or a desired number of the electrodes 30 carried by the structure 20 are in intimate contact with tissue required for good signal transmission or good signal acquisition.”), wherein an external housing of the deep-brain stimulation probe is not moved while the imaging module is removed and the stimulation module is inserted (as shown between Figs. 10 and 12, re-reproduced above, the support structure remains in place when the electrode is inserted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793